774 F.2d 1161
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James M. and Miriam G. Carpenter D/B/A Carpenter RadioCompany, Petitioner,v.Federal Communications Commission and United States ofAmerica, Respondents.
No. 85-3331
United States Court of Appeals, Sixth Circuit.
9/20/85

F.C.C.
DISMISSED
ORDER
BEFORE:  ENGEL, KRUPANSKY and MILBURN, Circuit Judges.


1
This matter is before the Court upon consideration of the petitioners' response to this Court's show cause order, the motions to dismiss and the responses thereto.


2
A review of the file indicates that the petition for review was filed on April 26, 1985, from the order released on March 26, 1985.  Said petition was filed within the 60 day period provided by 47 U.S.C. Sec. 402(b).  However, the petitioners filed a motion for reconsideration with the Federal Communications Commission on April 25, 1985.  The petition for reconsideration filed within the 30 day period provided by 47 U.S.C. Sec. 405 suspended the time for filing a petition for review.  City of Gallup v. F.E.R.C., 702 F.2d 1116 (D.C. Cir. 1983); Southland Industries v. FCC, 99 F.2d 117 (D.C. Cir. 1938).


3
It is ORDERED that the motions to dismiss the petition for review as premature be granted and the case be and it hereby is dismissed.


4
It is further ORDERED that the show cause order be and hereby is discharged.